Case 1:18-cv-00827-CFC Document 143 Filed 10/07/19 Page 1 of 5 PageID #: 10106




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DEERE & COMPANY,                            )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )    C.A. No. 18-827 (CFC)
                                            )    CONSOLIDATED
AGCO CORPORATION and                        )
PRECISION PLANTING LLC,                     )    REDACTED - PUBLIC VERSION
                                            )
                      Defendants.           )

            LETTER TO THE HONORABLE COLM F. CONNOLLY FROM
                JEREMY A. TIGAN IN OPPOSITION TO DEERE’S
                 LETTER REGARDING DISCOVERY DISPUTES

OF COUNSEL:                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                Jack B. Blumenfeld (#1014)
Michael J. Summersgill                          Jeremy A. Tigan (#5239)
Jordan L. Hirsch                                Anthony D. Raucci (#5948)
Michaela P. Sewall                              1201 North Market Street
WILMER CUTLER PICKERING                         P.O. Box 1347
  HALE AND DORR LLP                             Wilmington, DE 19899
60 State Street                                 (302) 658-9200
Boston, MA 02109                                jblumenfeld@mnat.com
(617) 526-6000                                  jtigan@mnat.com
                                                araucci@mnat.com
Mary (Mindy) V. Sooter
WILMER CUTLER PICKERING                         Attorneys for Defendants AGCO Corporation
  HALE AND DORR LLP                             and Precision Planting LLC
1225 17th Street, Suite 2600
Denver, CO 80202
(720) 274-3135

Grant K. Rowan
Heath A. Brooks
Michael Wolin
WILMER CUTLER PICKERING
  HALE AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, DC 20006
(202) 663-6000
 Original Filing Date: September 30, 2019
 Redacted Filing Date: October 7, 2019
Case 1:18-cv-00827-CFC Document 143 Filed 10/07/19 Page 2 of 5 PageID #: 10107




Dear Judge Connolly:
       Defendants (“Precision”) respectfully request that Deere’s motion (D.I. 137) be denied.
       I.      Invalidity Contentions
        Deere accuses Precision of infringing eleven patents. Despite the breadth of its own
allegations, Deere now complains about the scope of Precision’s invalidity contentions, seeking
what amounts to a dispositive ruling on obviousness. Deere’s position is fundamentally flawed
in three respects. First, Precision’s invalidity contentions complied with the Scheduling Order,
which imposes a limit on the number of prior art references, but not on the number of
obviousness combinations. Second, Deere has failed to meaningfully meet and confer with
Precision on this issue, even opposing the narrowed contentions Precision already served. Third,
even if Deere’s arguments had any merit, the relief it seeks—striking Precision’s obviousness
defense in its entirety—would be far out of proportion to Deere’s complaints.
        Precision’s Contentions Adhered to This Court’s Orders. Deere’s argument that
Precision’s obviousness contentions are “meaningless” is without merit. The asserted claims in
Deere’s patents relate to straightforward mechanical devices for planting seeds. Every
component of the asserted claims was well-known long before Deere’s patents. Precision’s
invalidity contentions demonstrate this in a detailed cover pleading and 79 claim charts
explaining specifically where each prior art reference discloses each element of each asserted
claim.
        Precision’s contentions comply with this Court’s orders. The Scheduling Order required
Precision to serve invalidity contentions with no more than 80 prior art references by July 12,
2019. (D.I. 72, at 12.) This is exactly what Precision did. (D.I. 108.) The Scheduling Order
further required Precision to reduce the number of prior art references to no more than 35 within
14 days of Deere’s reduction to 20 claim asserted claims. (D.I. 72, at 13.) Again, Precision did
so. (D.I. 125.) The Scheduling Order also required Precision’s contentions to comply with the
Delaware Default Standard ¶ 4.d, which requires defendants to “produce to the plaintiff its initial
invalidity contentions for each asserted claim, as well as the related invalidating references[.]”
Precision complied. (D.I. 108; Ex. 1). In short, Deere fails to cite anything that requires
Precision to limit its contentions to a specific number of combinations.1
        Deere never requested a limit on the number of combinations, and no such limit was ever
imposed. The Scheduling Order issued after motion practice on this very issue—case narrowing.
There, Deere argued that no mandatory case narrowing was appropriate. (D.I. 24, at 6; D.I. 46-1,
at 12.) Later, when Deere proposed a compromise procedure (D.I. 56, at 3), it sought to limit
only the number of Precision’s prior art references, not the number of obviousness
combinations. Precision complied with the numerical limits on references that were ultimately
adopted.
       In its contentions, Precision (i) listed 79 prior art references; (ii) carefully grouped those
references according to the mechanical component of the asserted claims that each reference
disclosed; (iii) clearly explained how the disclosed mechanical components could be combined

1
  Deere cites the Court’s April 22, 2019 Model Scheduling Order. Precision’s disclosures
comply with that order, but in any event it issued after the scheduling order in this case. (See
D.I. 72.)
Case 1:18-cv-00827-CFC Document 143 Filed 10/07/19 Page 3 of 5 PageID #: 10108




to form the claimed devices, and (iv) showed why a POSITA would have been motivated to
combine those groups, and the components they disclosed, with the other mechanical
components from the other groups to form the claimed mechanical devices. This format for
obviousness contentions is commonly upheld. See Cox Commc’ns Inc. v. Sprint Commc’ns, Co.,
No. 12-487-JFB, 2017 WL 4400781, at *3 (D. Del. Oct. 2, 2017) (denying motion to strike
invalidity contentions even though they “may potentially result in innumerable obviousness
permutations”);2 Avago Techs. General IP PTE Ltd. v. Elan Microelectronics Corp., No. C04-
05385, 2007 WL 951818, at *4 (N.D. Cal. Mar. 28, 2007) (invalidity contentions sufficient
where they “organize[] prior art references that disclose the same claim element into…groups,”
and where the “theory of obviousness is the same for each and every possible combination[] of
the…groups” even if the “approach…results in literally billions of different possible
combinations”); Keithly v. The Homestore.com, Inc., 553 F. Supp. 2d 1148, 1150 (N.D. Cal.
2008) (holding a “grouping method” for “disclosing obviousness combinations for large groups
of prior art documents” is permissible even if “the method in which defendants groups the
references can lead to ‘thousands or perhaps millions of possible combinations’”); Asia Vita
Components Co. v. Asetek Danmark A/S, No. 16-cv-07160, 2018 WL 4945316, at *4 (N.D. Cal.
Oct. 11, 2018) (“Courts within this district have generally approved a grouping approach to
obviousness combinations….”). In fact, Deere’s cited cases recognize the validity of this
approach. See 0912139 B.C. LTD. v. Rampion USA Inc., No. C18-1464, 2019 WL 3082290, at
*6 (W.D. Wash. June 15, 2019) (“Under one line of authority, courts have found that a defendant
satisfies its obligation to disclose obviousness contentions even if its approach results in billions
of possible combinations, as long as the defendant reasonably specifies the possible
combinations of prior art that allegedly render the asserted claims obvious. In those cases, the
defendants organized prior art references into groups and articulated an overarching theory of
obviousness that applied to each and every possible combination of prior art within the groups.”
(quot. and citations omit.)); Slot Speaker Techs., Inc. v. Apple, Inc., No. 13-cv-1161, 2017 WL
235049, at *6 (N.D. Cal. Jan. 19, 2017) (explaining that “the trend in this district is not to
require” identification of each combination in contentions, provided “an alleged infringer can
reasonably demonstrate identical theories of obviousness for grouped combinations of prior
art”). Precision’s contentions precisely disclose its obviousness arguments in this commonly-
adopted format.
        Deere Failed to Meaningfully Meet and Confer. Deere’s complaints about Precision’s
invalidity contentions began before its attorneys had even downloaded—let alone reviewed—
Precision’s invalidity charts, in fact, before Deere had even looked at Precision’s complete
contentions. Ex. 2, at 2. Precision nevertheless engaged in a good faith effort to address Deere’s
concerns. Id. Ultimately, in an effort to allay Deere’s concerns, Precision offered to voluntarily
narrow its invalidity contentions to 80 obviousness combinations across all eleven asserted
patents, which it has now done. Ex. 3, at 3; Ex. 4; Ex. 5. Deere not only opposes this narrowing,
but also seeks to rewrite the Court’s Scheduling Order. The Scheduling Order allows Precision
to rely on 35 prior art references, but Deere demands that Precision rely only on “10 total
references” across all 11 asserted patents—25 fewer than the Scheduling Order permits. Deere’s
rigid position has prevented any reasonable compromise.
        The Relief Deere Seeks Would Be Unprecedented. Deere asks this Court to penalize
Precision by depriving it of a critical defense. Deere does not cite a single case that grants such
2
    All emphases herein are added unless otherwise noted.
                                                 2
Case 1:18-cv-00827-CFC Document 143 Filed 10/07/19 Page 4 of 5 PageID #: 10109




relief under such circumstances. To the contrary, courts have rejected this extreme penalty, even
where contentions are “expansive.” See Cox Commc’ns, at *3; see also Elbit Systems Land and
C41 Ltd. v. Hughes Network Systems, LLC, No. 2:15-cv-37, Dkt. No. 201, at 4 (E.D. Tex. Sep.
26, 2016) (denying motion to strike contentions containing a calculated “550 billion possible
obviousness combinations” where defendants voluntarily narrowed their contentions).
Moreover, Deere has not articulated any concrete prejudice. The case Deere relies on for its
prejudice argument dealt with very different circumstances—new witnesses on the eve of trial—
and that court held against Deere’s position here, finding that the “district court abused its
discretion in excluding [the witnesses].” Meyers v. Pennypack Woods Home Ownership Ass’n,
559 F.2d 894, 905 (3d Cir. 1977). Instead of Deere’s disproportionate demands, Precision
requests that the Court grant Precision permission to narrow its invalidity contentions, as
reflected in the amended disclosures it already served on September 25. Good cause is not
required for amendments that simply narrow prior disclosures. See Slot Speaker, at *4 (“a party
requesting leave to amend in response to a motion to strike” need not “make the same showing
of ‘good cause’ that it would be required to make if formally moving to amend its contentions to
add newly discovered information”); see also Network Protection Sciences, LLC v. Fortinet,
Inc., No. 12-01106, 2013 WL 1949051, at *2 (N.D. Cal. May 9, 2013).3
       II.    Deere’s Demand for Financial Data on Unaccused Products
        A patentee may only seek damages on sales of an unaccused product if its only use is
with an accused product. American Seating Co. v. USSC Grp., Inc., 514 F.3d 1262, 1268 (Fed.
Cir. 2008) (damages on unaccused products are only available if they are “components of a
single assembly or parts of a complete machine, or they together constitute[] a functional unit”;
products that “independently operate[]” cannot be included in the damages analysis”).
         Deere demands extensive financial data for more than 200 unaccused products that are
not mentioned a single time in Deere’s complaint or infringement contentions. Deere has not
made any attempt to show that it is entitled to damages on these products. It has not, for
example, provided any evidence that all 200 products operate only with the accused products. In
fact, it could not—Deere’s list includes products that undisputedly may be used without the
accused products. For example, Deere requests data on iPad holders and hopper lids. Deere
cannot recover damages on these independently-used products. See Immersion Corp. v. HTC
Corp., No. 12-259-RGA, 2015 WL 834209, at *4 (D. Del. Feb. 24, 2015) (Andrews, J.)
(excluding damages testimony on unaccused products because “[i]f they can function
independently, patented and unpatented products do not constitute a functional unit”).
       Nevertheless, Precision has attempted to compromise to avoid motion practice on this
issue by offering—without waiving its objections—to produce data for 110 of the 200 unaccused
products. Ex. 6, at 1-7; Ex. 7; Ex. 8, at 1. This is more than Precision is required to do;
however, Deere rejected Precision’s offer without explanation, instead filing this motion. There
is simply no basis for Deere’s demand for detailed financial information for the remaining 90
unaccused products.


3
  In each of the cases Deere relies on, the defendant sought to add new references. Allure
Energy, Inc. v. Nest Labs, Inc., 84 F. Supp. 3d 538, 540 (E.D. Tex. 2015); Imperium IP Holdings
(Cayman), Ltd. v. Samsung Elecs. Co., No. 4:14-CV-371, 2016 WL 3854700, at *1 (E.D. Tex.
Mar. 28, 2016).
                                               3
Case 1:18-cv-00827-CFC Document 143 Filed 10/07/19 Page 5 of 5 PageID #: 10110




                                                     Respectfully,

                                                     /s/ Jeremy A. Tigan
                                                     Jeremy A. Tigan (#5239)

JAT/rs
Enclosures
cc:    Clerk of Court (Via Hand Delivery)
       All Counsel of Record (Via Electronic Mail)




                                              4
